Barrett, J.:
I concur in the construction given to the guaranty by my brother Ingalls. The only doubt which I entertained was as to the effect of the pleadings. The complaint was upon a simple guaranty of payment, omitting the words, “ By due course of foreclosure and sale.” The words of the answer are, “ He admits that he guaranteed the payment thereof.” However, as the plaintiff did not rely upon this admission, but introduced the instrument upon the trial, and as the defendant then took the point in question without objection that he was concluded by the pleadings, I think the merits may now, as well as then, be properly considered. Were it necessary, the pleadings might, under such circumstances, be conformed to the proofs, even upon the appeal. That would certainly be in the interest of justice. It seems, too, that the admission was coupled with an affirmative allegation. Now the rule is well settled- that the paragraph in which the admission and the allegation are blended cannot be severed. The plaintiff could not, therefore, have concluded the defendant, by this admission, without accepting the immediate surroundings, which, as these surroundings embrace the entire affirmative defense, would have been equally fatal to him. I agree, therefore, to the reversal of the judgment.
Davis, P. J. :
My impression on the argument was that the flexibility of the power of the court in suits in equity might permit a contingent judgment that would enforce the liability of the guarantor in -case *542of a deficiency by making it dependent upon tbe failure to collect such deficiency on execution duly issued on the judgment against his principal. But, on reflection, I am of opinion that the guarantor is entitled to his day in court on every question as to his liability that might arise, even after foreclosure and sale, by reason of neglect or lack of dme MUgenee, extension of time, or for any other cause. I think his obligation must be regarded as a striothj legal one, to be enforced with due regard to the doctrine st/rietissimi juris, and that, before sucb liability can be enforced, either at law or equity, it must have become fixed by a performance of tbe condition, expressed or implied, on which it depends. I therefore concur in the result reached by my brethren.
Judgment reversed.